DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7 is amended as follows:
7. (currently amended) The drug delivery device according to claim 1, wherein the detachable unit further comprising a temperature sensor to measure [[the]] a temperature of the detachable unit.
Claim 8 is amended as follows:
8. (currently amended) The drug delivery device according to claim 7, wherein the detachable unit further comprising a logic embedded in the microprocessor to correlate [[the]] a temperature of the medication and the temperature measured by the temperature sensor in the detachable unit.
Reasons for Allowance
Claims 1-19 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Edwards et al (US 2010/0211005), fails to disclose or make obvious a device as described in claim 1. Specifically, Edwards fails to disclose or make obvious a drug delivery device, in combination with all of the other elements of the claim, “wherein the electronic circuit is open when the detachable unit is assembled on the drug delivery device; and the electronic circuit is closed when the detachable unit is detached from the drug delivery device.” Edwards teaches a detachable container (3010; Figs. 61-63; ¶0236-0248) with an electronic circuit system (3020) that sends signals when detached from the medical delivery device (3002) (Figs. 62-63). However, there is no indication that the circuit itself is open when the container is attached to drug delivery device. Edwards further teaches a compliance monitoring device (12510; Figs. 65-68; ¶0258) that is detachable from a drug delivery device (12002; Fig. 67). However, Edwards teaches a switch being open when the drug delivery device is removed and being closed when the drug delivery device is assembled. In addition, the switch being open and closed does not equate to the entire circuit being open or closed.
The closest prior art of record, Cirillo (US 2020/0030546), fails to disclose or make obvious a device as described in claim 1. Specifically, Cirillo fails to disclose or make obvious a drug delivery device, in combination with all of the other elements of the claim, “wherein the electronic circuit is open when the detachable unit is assembled on the drug delivery device; and the electronic circuit is closed when the detachable unit is detached from the drug delivery device.” Cirillo teaches a detachable monitoring device (30; Figs. 5-7; ¶0027, 0030-0033) with an activation mechanism (62; Fig. 5) that is open when assembled with the drug delivery device (12) before a dose is set (Fig. 6) and is closed when disconnected from the device (Fig. 5). However, Cirillo fails to teach or make obvious the circuit, which is defined as comprising a microprocessor, rather than a sensor being open or closed with connection to the device. 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 2-19 are allowed for incorporating the above limitations due to their respective dependencies on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783